Case 6:15-cv-02557-SMH-CBW Document 386-3 Filed 02/06/20 Page 1 of 4 PageID #:
                                 14279


                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


  ANTOINE RICHARD, DARRELL
  RICHARD, CHRIS MECHE, DERBY
  DOUCET, SR., KEVIN RABEAUX, and
  MARK LOUVIERE, individually and on
  behalf of all similarly situated individuals,
                                                       CIVIL ACTION NO. 15-cv-2557
        Plaintiffs,
                                                       DISTRICT JUDGE S. MAURICE
  VERSUS                                               HICKS

  FLOWERS FOODS, INC.; FLOWERS                         MAGISTRATE JUDGE CAROL
  BAKING COMPANY OF LAFAYETTE,                         B. WHITEHURST
  LLC; FLOWERS BAKING COMPANY OF
  BATON ROUGE, LLC; FLOWERS
  BAKING COMPANY OF NEW ORLEANS,
  LLC and FLOWERS BAKING COMPANY
  OF TYLER, LLC,

        Defendants.
                                           EXHIBIT 2

                                                  TO

        DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’
     SUPPLEMENTAL MEMORANDUM IN SUPPORT OF CERTIFICATION AND
                     AGAINST DECERTIFICATION

                                     R&R Comparison Chart
Case 6:15-cv-02557-SMH-CBW Document 386-3 Filed 02/06/20 Page 2 of 4 PageID #:
                                 14280




     Plaintiffs’ Memorandum in Support of                               R&R [Doc. 339]
   Motion for Class Certification [Doc. 299-1]
  “Flowers controls virtually all aspects of the         “Flowers controls virtually all aspects of the
  product sales, the prices distributors can             product sales, the prices distributors can
  charge for the products, the distribution chain,       charge for the products, the distribution chain,
  and the actions of distribution employees.             and the actions of distribution employees.
  (Ex. 43.) This primary issue is common to              This primary issue is common to each
  each member of the Louisiana Class, can be             plaintiff asserting Louisiana state law claims,
  answered on a class-wide basis, and leads to           can be answered on a class-wide basis, and
  other common questions of law and fact.”               leads to other common questions of law and
  [Doc. 299-1, p. 26]                                    fact under Louisiana law.” [Doc. 339, p. 10]
  “Louisiana courts have held that employer’s            “Louisiana courts have held that employer’s
  unilateral, arbitrary, or unreasonable                 unilateral, arbitrary, or unreasonable
  deduction of employees’ wages is a ‘fine’              deduction of employees’ wages is a fine
  which and violates La. R.S. 23:635. Stegall,           which and violates La. Rev. Stat. §23:635.
  supra, note 3; Brown v. Navarre Chevrolet,             See, e.g., Stegall, supra, note 3; Brown v.
  Inc., App. 3 Cir.1992, 610 So.2d 165;                  Navarre Chevrolet, Inc., App. 3 Cir.1992, 610
  Slaughter v. Bd. of Sup'rs of S. Univ. & Agr.          So.2d 165; Slaughter v. Bd. of Sup'rs of S.
  & Mech. Coll., 2010-1049 (La. App. 1 Cir.              Univ. & Agr. & Mech. Coll., 76 So. 3d 438,
  8/2/11), 76 So. 3d 438, 457, writ denied,              457 (La. App. 1st Cir. 8/2/11), writ denied, 77
  2011-2110 (La. 1/13/12), 77 So. 3d 970;                So.3d 970 (La. 1/13/12); Samson v. Apollo
  Samson v. Apollo Res., Inc., 242 F.3d 629,             Res., Inc., 242 F.3d 629, 632 (5th Cir. 2001);
  632 (5th Cir. 2001); Beard v. Summit Inst. of          Beard v. Summit Inst. of Pulmonary Med. &
  Pulmonary Med. & Rehab., Inc., 97-1784 (La.            Rehab., Inc., 707 So. 2d 1233, 1237(La.
  3/4/98), 707 So. 2d 1233, 1237; Moore v.               3/4/98); Moore v. Fleming Subway
  Fleming Subway Restaurants, Inc., 28,543               Restaurants, Inc., 680 So.2d 78 (La.App. 2nd
  (La.App. 2d Cir. 8/21/96), 680 So.2d 78. “An           Cir. 8/21/96). “An employer may not legally
  employer may not legally require an                    require an employee to pay a ‘fine’ in the
  employee to pay a ‘fine’ in the form of a              form of a financial penalty for an error or
  financial penalty for an error or perceived            perceived breach of the employer's
  breach of the employer's work rules or                 work rules or policies.” Stegall, supra, note
  policies.” Stegall, supra, note 3.” [Doc. 299-         3.” [Doc. 339, p. 12]
  1, pgs. 29-30]
  “Even the handheld computer rent, warehouse            “Items such as handheld computer rent,
  rent, and other fixed periodic charges are             warehouse rent, and other fixed periodic
  arbitrarily determined and unilaterally                charges are arbitrarily determined and
  imposed.” [Doc. 299-1, p. 31]                          unilaterally imposed.” [Doc. 339, p. 13]
  “Flowers admittedly charges every distributor          “Flowers admittedly charges every distributor
  a myriad of fines by deducting such fines              a myriad of fines by deducting such fines
  from distributors’ weekly settlement checks.           from the distributors’ weekly settlement
  Flowers admits to reducing distributors’               checks and admits to reducing distributors’
  settlement checks by applying these fines and          settlement checks by applying these fines and
  deductions.” [Doc. 299-1, pgs. 31-32]                  deductions.” [Doc. 339, p. 13].
  “The common LWPA violation claims among                “The common LWPA violation claims among
  the putative class and Plaintiffs arise from           the putative class and plaintiffs arise from

                                                     1
Case 6:15-cv-02557-SMH-CBW Document 386-3 Filed 02/06/20 Page 3 of 4 PageID #:
                                 14281


     Plaintiffs’ Memorandum in Support of                                R&R [Doc. 339]
   Motion for Class Certification [Doc. 299-1]
  Flowers’ conduct that is common to all                  Flowers’ conduct that is common to all
  distributors. Plaintiffs satisfy the typicality         distributors. Plaintiffs satisfy the typicality
  requirement because they and the putative               requirement because they and the putative
  class were all injured in the same way from             class were allegedly all injured in the same
  the same course of conduct, and their claims            way from the same course of conduct, and
  are based on the same legal theory. Id.” [Doc.          their claims are based on the same legal
  299-1, p. 36].                                          theory.” [Doc. 339, p. 16].
  “Plaintiffs also satisfy the second prong of the        “Plaintiffs satisfy the first prong of the
  adequacy inquiry because they have retained             adequacy inquiry because they have retained
  counsel who is knowledgeable and                        counsel who is knowledgeable and
  experienced in employment law litigation as             experienced in employment law litigation as
  well as prosecuting class action matters. (Ex.          well as prosecuting class action matters.
  38.) In their work to date, Plaintiffs’ counsel         Plaintiffs’ counsel have shown they will fairly
  has shown they will fairly and adequately               and adequately represent the interests of the
  represent the interests of the class. These facts       class. These facts alone are sufficient to
  alone are sufficient to establish the adequacy          establish the adequacy of plaintiffs’ legal
  of Plaintiffs’ legal representation. In the             representation. In the absence of proof to the
  absence of proof to the contrary, courts                contrary, courts presume that class counsel
  presume that class counsel meets the                    meets the adequacy requirement. In re
  adequacy requirement. In re Heartland                   Heartland Payment Sys., Inc. Customer Data
  Payment Sys., Inc. Customer Data Sec.                   Sec. Breach Litig., 851 F.Supp.2d 1040, 1052
  Breach Litig., 851 F.Supp.2d 1040, 1052                 (S.D. Tex.2012), citing In re Prudential Ins.
  (S.D. Tex.2012) (citing In re Prudential Ins.           Co. Am. Sales Practice Litig. Agent Actions,
  Co. Am. Sales Practice Litig. Agent Actions,            148 F.3d 283, 308 (3rd Cir.1998).” [Doc. 339,
  148 F.3d 283, 308 (3d Cir.1998)).” [Doc.                p. 17]
  299-1, p. 37]


  “ As discussed above, the primary issue in              “In the instant case, as in Rehberg, the
  this case is whether Flowers misclassified              primary issue in this case is whether
  distributors as independent contractors. See            Flowers misclassified distributors as
  also, Rehberg, supra, note 4 (Class of                  independent contractors under the LWPA.
  Flowers’ distributors certified under Rule              This question is central to plaintiffs’ liability
  23(b)(2) and Rule 23(b)(3)). This question is           argument and common to the entire putative
  central to Plaintiffs’ liability argument and           class. If Flowers misclassified plaintiffs, then
  common to the entire putative class. Id. If             the misclassification applies to every
  Flowers misclassified Plaintiffs, then the              distributor making up the putative class, thus
  misclassification applies to every distributor          satisfying the predominance requirement.”
  making up the putative class, thus satisfying           [Doc. 339, p. 20]
  the predominance requirement.” [Doc. 299-1,
  p. 40]
  “ The Fifth Circuit has consistently held that          “[T]he Fifth Circuit has held that the need for
  the need for some individualized proof of               some individualized proof of damages after
  damages after the liability stage, “will not            the liability stage, “will not defeat class

                                                      2
Case 6:15-cv-02557-SMH-CBW Document 386-3 Filed 02/06/20 Page 4 of 4 PageID #:
                                 14282


     Plaintiffs’ Memorandum in Support of                              R&R [Doc. 339]
  Motion for Class Certification [Doc. 299-1]
  defeat class certification” where the                  certification” where the computation of
  computation of damages is largely a                    damages is largely a mechanical task. See
  mechanical task. See Allison v. Citgo                  Allison v. Citgo Petroleum Corp., 151 F.
  Petroleum Corp., 151 F. 3d 402, 427 (5th Cir.          3d 402, 427 (5 Cir. 1998); Rodriguez v.
  1998)); Rodriguez v. Flowers Foods, Inc.,              Flowers Foods, Inc., 4:16-CV-245, 2016
  4:16-CV-245, 2016 WL 7210943, at *6 (S.D.              WL 7210943, at *6 (S.D. Tex. Dec. 13,
  Tex. Dec. 13, 2016); Gomez v. American                 2016); Gomez v. American Garment
  Garment Finishers Corp., 200 F.R.D. 579,               Finishers Corp., 200 F.R.D. 579, 585
  585 (W.D.Tex.2000); Bing v. Roadway                    (W.D.Tex.2000); Bing v. Roadway Express,
  Express, Inc., 485 F.2d 441 (5th Cir. 1973). See       Inc., 485 F.2d 441 (5th Cir. 1973). Here, once
  also, Rehberg, supra, note 4 (Class of Flowers’        liability is established, damages may
  distributors certified under Rule 23(b)(2) and         be computed with a combination of Flowers’
  Rule 23(b)(3)). Here, once liability is                business records and class members’
  established, damages may be computed with a            good-faith estimates of their work hours. See
  combination of Flowers’ business records and           Anderson v. Mt. Clemens Pottery Co.,
  class members’ good-faith estimates of their           328 U.S. 680, 687 (1946); see also, Rehberg,
  work hours. See Anderson v. Mt. Clemens                LLC, 2015 WL 1346125, at *14.”
  Pottery Co., 328 U.S. 680, 687 (1946); See             [Doc. 339, p. 21]
  also, Rehberg v. Flowers Baking Co. of
  Jamestown, LLC, 3:12-CV-00596-MOC, 2015
  WL 1346125, at *14 (W.D.N.C. Mar. 24,
  2015).” [Doc. 299-1, pgs. 40-41]

                                                                                               41708309.1




                                                     3
